 

Page 1 of 1

 

 

 

 

 

 

 

Case 1:18-cv-03627-GBD Document 28 File
USDC SDNY =
DOCUMENT
H ELECTRON
UNITED STATES DISTRICT COURT DOC - WMICALLY FILED
SOUTHERN DISTRICT OF NEW YORK ena:
CASSANDRA WHITE,
Plaintiff, ORDER
-against-
18 Civ. 3627 (GBD)

MANHATTAN AND BRONX SURFACE TRANSIT
OPERATING AUTHORITY et al.,
Defendants.

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from June 3, 2020 to August 12, 2020 at 9:45 am.

Dated: New York, New York
June 1, 2020
SO ORDERED.

Derm B Dorrells

GEPR IB. DANIELS
nited States District Judge

 
